Exhibit 10.1



 

FOURTH AMENDMENT TO POST-PETITION CREDIT AGREEMENT

          This FOURTH AMENDMENT TO POST-PETITION CREDIT AGREEMENT, dated as of
May 21, 2004 (this "Amendment"), is made among WESTPOINT STEVENS INC., a
Delaware corporation and Chapter 11 debtor-in-possession ("WPS"), WESTPOINT
STEVENS INC. I, a Delaware corporation and Chapter 11 debtor-in-possession
("WPSI"), J. P. STEVENS & CO., INC., a Delaware corporation and Chapter 11
debtor-in-possession ("JPS"), J. P. STEVENS ENTERPRISES, INC., a Delaware
corporation and Chapter 11 debtor-in-possession ("JPSE"), and WESTPOINT STEVENS
STORES INC., a Georgia corporation and Chapter 11 debtor-in-possession ("WPSS")
(WPS, WPSI, JPS, JPSE and WPSS each is referred to hereinafter as a "Borrower"
and collectively as the "Borrowers"), the financial institutions from time to
time parties to the Credit Agreement (as hereinafter defined) (such financial
institutions, together with their respective successors and assigns, are
referred to hereinafter each individually as a "Lender" and collectively as the
"Lenders"), BANK OF AMERICA, N.A., in its capacity as administrative and
collateral agent for the Lenders (together with its successors in such capacity,
the "Administrative Agent"), and WACHOVIA BANK, NATIONAL ASSOCIATION, in its
capacity as syndication agent for the Lenders (in such capacity, the
"Syndication Agent" and collectively with Administrative Agent, the "Agents").

Recitals

:



          Borrowers, Lenders and Agents are parties to a certain Post-Petition
Credit Agreement dated as of June 2, 2003, as amended by a First Amendment to
Post-Petition Credit Agreement dated as of June 26, 2003, a Second Amendment to
Post-Petition Credit Agreement and First Amendment to Security Agreement dated
as of September 25, 2003 and a Third Amendment to Post-Petition Credit Agreement
dated as of September 25, 2003 (as so amended, the "Credit Agreement"), pursuant
to which Lenders have made certain revolving credit loans to and issued various
letters of credit for Borrowers.

          The parties desire to amend the Credit Agreement in certain respects
as hereinafter set forth, including, without limitation, by amending the terms
on which Borrowers may sell or otherwise dispose of certain real property and
fixed assets and Administrative Agent may release its liens and security
interests in such property.

          NOW, THEREFORE, for TEN DOLLARS ($10.00) in hand paid and other good
and valuable consideration, the receipt and sufficiency of which are hereby
severally acknowledged, the parties hereto, intending to be legally bound
hereby, agree as follows:



          1.          Definitions.

All capitalized terms used in this Amendment, unless otherwise defined herein,
shall have the meaning ascribed to such terms in the Credit Agreement.    

          2.          Amendments to Credit Agreement.

The Credit Agreement is hereby amended as follows:

 



 

 

          

(a)        By adding the following new definitions of "De Minimis Asset Sale
Order" and "Permitted Asset Disposition" to Annex A to the Credit Agreement in
the appropriate alphabetical order:      

          "De Minimis Asset Sale Order" means the Order Pursuant to 11 U.S.C.
sections 105(a), 363 and 554(a) Approving Expedited Procedures for Sale of De
Minimis Assets and Abandonment of Certain Property, which was entered by the
Court on or about August 14, 2003, as the same may be amended from time to time.

       

          "Permitted Asset Disposition" means (i) the abandonment or donation
pursuant to the De Minimis Asset Sale Order of unused Real Estate or obsolete or
unused Equipment or supplies, in each case, having a book value of less than
$250,000 (provided that Administrative Agent has not delivered written notice of
its objection to any such abandonment or donation), or (ii) a sale of Real
Estate or Equipment that satisfies each of the following conditions:

     

          (A) in the case of Equipment, such Equipment is obsolete, is no longer
used or useful or is reasonably anticipated by Borrowers not to be used or
useful in the future as a result of the implementation of Borrowers' long-term
business plan, so long as such business plan (or the implementation thereof)
would not otherwise be violative of the Credit Agreement;

     

          (B) in the case of Real Estate, such Real Estate is no longer used or
useful or is reasonably anticipated by Borrowers not to be used or useful in the
future as a result of the implementation of Borrowers' long-term business plan,
so long as such business plan (or the implementation thereof) would not
otherwise be violative of the Credit Agreement;

     

         (C) the terms of such sale were negotiated by Borrowers in good faith
and on an arms-length basis;

     

          (D) promptly after Borrowers' receipt of sales proceeds from any such
sale, Borrowers remit such proceeds to the Person (if any) entitled to receive
such proceeds under the Final Financing Order, the Final Pre-Petition Lender
Protection Order and the DIP Financing Documents;

     

          (E) the purchase price is payable in cash;

         

          (F) during the period between January 1, 2004 and December 31, 2004,
(1) if the aggregate gross sales price of Equipment and Real Estate sold during
such period (including the Equipment or


 

2




 

 

Real Estate that Borrowers propose to sell) is greater than $1,000,000 but is
less than or equal to $10,000,000, no Default or Event of Default exists (or
would exist as a result of such sale), unless such Default or Event of Default
has been waived in accordance with this Agreement or the Majority Lenders
consent in writing to such sale irrespective of the existence of such Default or
Event of Default, (2) if the aggregate gross sale price of Equipment and Real
Estate sold during such period (including the Equipment or Real Estate that
Borrowers propose to sell) is greater than $10,000,000 but is less than or equal
to $15,000,000, Borrowers have obtained the prior written consent of Majority
Lenders to such sale and its terms, and (3) if the aggregate gross sale price of
Equipment and Real Estate sold during such period (including the Equipment or
Real Estate that Borrowers propose to sell) exceeds $15,000,000, Borrowers have
obtained the prior written consent of Lenders to such sale and its terms;

     

          (G) during the period between January 1, 2005 and the last day of the
DIP Term, (1) if the aggregate gross sales price of Equipment and Real Estate
sold during such period (including the Equipment or Real Estate that Borrowers
propose to sell) is greater than $1,000,000 but is less than or equal to
$5,000,000, no Default or Event of Default exists (or would exist as a result of
such sale), unless such Default or Event of Default has been waived in
accordance with this Agreement or the Majority Lenders consent in writing to
such sale irrespective of the existence of such Default or Event of Default, (2)
if the aggregate gross sale price of Equipment and Real Estate sold during such
period (including the Equipment or Real Estate that Borrowers propose to sell)
is greater than $5,000,000 but is less than or equal to $10,000,000, Borrowers
have obtained the prior written consent of Majority Lenders to such sale and its
terms, and (3) if the aggregate gross sale price of Equipment and Real Estate
sold during such period (including the Equipment or Real Estate that Borrowers
propose to sell) exceeds $10,000,000, Borrowers have obtained the prior written
consent of Lenders to such sale and its terms; and

     

          (H) promptly (but in any event, within five (5) Business Days) after
the closing of any such sale, Borrowers have delivered to Administrative Agent,
in form and substance satisfactory to Administrative Agent, an accounting of the
disposition of the proceeds of such sale and a certification that Borrowers have
complied with subclauses (A) through (G) hereof and otherwise containing such
other representations, warranties or certifications as Administrative Agent may
require; provided, however, that with respect to the sale, pursuant to the terms
of the De Minimis Asset Sale Order of Equipment or Real Estate having a sales
price of less than $250,000, the certification and accounting to be delivered


 


3




 

 

pursuant to this subclause (H) shall be delivered by Borrowers within ten (10)
Business Days after Borrowers are required to file quarterly reports of such
sales with the Court pursuant to the De Minimis Asset Sale Order.

   

          

(b)        By deleting subclause (iii) from Section 7.9 of the Credit Agreement
and by inserting in lieu thereof a new subclause (iii) as follows: "and (iii)
Permitted Asset Dispositions."  

          

(c)        By deleting subsection (a) from Section 12.11 of the Credit Agreement
and by inserting in lieu thereof the following new Section 12.11(a):    

             (a)          The Lenders hereby irrevocably authorize the
Administrative Agent, at its option and in its sole discretion, to release any
Administrative Agent's Liens upon any Collateral (i) upon the termination of the
Commitments and Full Payment of all Loans and reimbursement obligations in
respect of Letters of Credit and Credit Support, and the termination of all
outstanding Letters of Credit (whether or not any of such obligations are due)
and all other Obligations; (ii) constituting property being sold or disposed of
in a Permitted Asset Disposition or otherwise in compliance with Section 7.9 if
the Borrowers certify to the Administrative Agent that the sale or disposition
is made in compliance with Section 7.9 (and the Administrative Agent may rely
conclusively on any such certificate, without further inquiry);
(iii) constituting property leased to a Borrower under a lease which has expired
or been terminated in a transaction permitted under this Agreement; or (iv)
constituting Net Proceeds required to be remitted to or shared with the
Pre-Petition Lenders pursuant to the Pre-Petition Lender Protection Orders.
Except as provided above, the Administrative Agent will not release any of the
Administrative Agent's Liens without the prior written authorization of the
Lenders. Upon request by the Administrative Agent or the Borrowers at any time,
the Lenders will confirm in writing the Administrative Agent's authority to
release any Administrative Agent's Liens upon particular types or items of
Collateral pursuant to this Section 12.11.

   

          3.          Ratification and Reaffirmation.

Borrowers hereby ratify and reaffirm the Obligations, each of the DIP Financing
Documents and all of Borrowers' covenants, duties, indebtedness and liabilities
under the DIP Financing Documents.  

          4.          Representations and Warranties.

Borrowers represent and warrant to Agents and Lenders, to induce Agents and
Lenders to enter into this Amendment, that the execution, delivery and
performance of this Amendment have been duly authorized by all requisite
corporate action on the part of Borrowers and this Amendment has been duly
executed and delivered by Borrowers; and all of the representations and
warranties made by Borrowers in the Credit Agreement are true and correct on and
as of the date hereof.  

          5.          Expenses of Administrative Agent

. In consideration of the Agents' and the Lenders' willingness to enter into
this Amendment and modify the terms of the Loan Agreement as set forth herein,
Borrowers jointly and severally agree to pay on demand, all costs and expenses
incurred by the Administrative Agent in connection with the preparation,
negotiation, execution and



4




 

Effectiveness of this Amendment and any other documents or instruments executed
pursuant hereto and any and all amendments, modifications, and supplements
thereto, including, without limitation, the reasonable costs and fees of the
Administrative Agent's legal counsel.

 

          6.          Additional Covenants.

Promptly after this Amendment becomes effective, Borrowers shall cause their
attorneys to file with the Court notice of the entry of this Amendment in
accordance with the terms of the Final Financing Order and any other orders of
the Court.  

          7.          Effectiveness.

This Amendment shall become effective as of the date first written above, upon
receipt by the Administrative Agent of at least 12 original counterparts of this
Amendment, duly executed and delivered by the Borrowers, the Lenders and the
Administrative Agent.  

          8.          Governing Law

. This Amendment shall be governed by and construed in accordance with the
internal laws of the State of New York.  

          9.          No Court Approval

. The parties do not believe that Court approval of all or any part of this
Amendment is required by the terms of the Final Financing Order.  

         10.         No Novation, etc.

Except as otherwise expressly provided in this Amendment, nothing herein shall
be deemed to amend or modify any provision of the Credit Agreement or any of the
other DIP Financing Documents, each of which shall remain in full force and
effect. This Amendment is not intended to be, nor shall it be construed to
create, a novation or accord and satisfaction.  

         11.         Counterparts; Telecopied Signatures

. This Amendment may be executed in any number of counterparts and by different
parties to this Amendment on separate counterparts, each of which, when so
executed, shall be deemed an original, but all such counterparts shall
constitute one and the same agreement. Any signature delivered by a party by
facsimile transmission shall be deemed to be an original signature hereto.






[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]



 

 

 

 

 

 


5




 

         IN WITNESS WHEREOF, the parties have entered into this Amendment on the
date first above written.

 

BORROWERS

:




WESTPOINT STEVENS INC.

,
a Delaware corporation

By:  /s/ Lester D. Sears







 

      Name:  Lester D. Sears
      Title:  Senior Vice President-Finance and
                 Chief Financial Officer

   

 

WESTPOINT STEVENS INC. I

,
a Delaware corporation

By:  /s/ Lester D. Sears







 

      Name:  Lester D. Sears
      Title:  President

     

J.P. STEVENS & CO., INC.

,
a Delaware corporation

By:  /s/ Lester D. Sears







 

      Name:  Lester D. Sears
      Title:  President

     

J.P. STEVENS ENTERPRISES, INC.

,
a Delaware corporation

By:  /s/ Lester D. Sears







 

      Name:  Lester D. Sears
      Title:  President

     

WESTPOINT STEVENS STORES INC.

,
a Georgia corporation

By:  /s/ Lester D. Sears







 

      Name:  Lester D. Sears
      Title:  Vice President







 

 

AGENTS

:

Bank of America, N.A.,
as Administrative Agent

By:  /s/ Sherry Lail







 

      Name:  Sherry Lail
      Title:  Senior Vice President

     

wachovia bank, national
association

, as Syndication Agent

By:  /s/ Katherine A. Harkness







 

      Name:  Katherine A. Harkness
      Title:  Director

     


LENDERS

:

Bank of America, N.A.

By:  /s/ Sherry Lail







 

      Name:  Sherry Lail
      Title:  Senior Vice President

     

WACHOVIA BANK, NATIONAL
ASSOCIATION



By:  /s/ Katherine A. Harkness







 

      Name:  Katherine A. Harkness
      Title:  Director

     

WEBSTER BUSINESS CREDIT
CORPORATION

(f/k/a Whitehall Business Credit
Corporation)

By:  /s/ Alan F. McKay







 

      Name:  Alan F. McKay
      Title:  Vice President

     

PNC BANK, NATIONAL ASSOCIATION



By:  /s/ Scott Goldstein







 

      Name:  Scott Goldstein
      Title:  Vice President







 

 

LOAN FUNDING IV LLC



By:  /s/ Mark Okada







 

      Name:  Mark Okada
      Title:  Chief Investment Officer
               Highland Capital Management, L.P.

     

WELLS FARGO FOOTHILL, LLC



By:  /s/ Brad Engel







 

       Name:  Brad Engel
       Title:  Assistant Vice President

   

 

THE CIT GROUP/COMMERCIAL SERVICES, INC.



By:  /s/ William H. Skidmore







 

       Name:  William H. Skidmore
       Title:  Vice President

     

GENERAL ELECTRIC CAPITAL CORPORATION



By:  /s/ William Magee







 

       Name:  William Magee
       Title:  Duly Authorized Signatory

     

AMSOUTH BANK



By:  /s/ Donald Schwartz (attorney-in-fact)







 

       Name:  Donald Schwartz
       Title:  EVP

     

FLEET CAPITAL CORPORATION



By:  /s/ Robert G. Rose, III







 

      Name:  Robert G. Rose, III
      Title:  EVP

